As filed with the Securities and Exchange Commission on August 20, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end:March 31, 2013 Date of reporting period:June 30, 2012 Item 1. Schedules of Investments. Coldstream Dividend Growth Fund Schedule of Investments at June 30, 2012 (Unaudited) Shares COMMON STOCKS - 98.21% Value Beverage and Tobacco Product Manudacturing - 9.36% Altria Group, Inc. $ Coca-Cola Co. PepsiCo, Inc. Philip Morris International, Inc. Chemical Manufacturing - 9.05% Abbott Laboratories Colgate Palmolive Co. Johnson & Johnson Computer and Electronic Product Manufacturing - 9.93% Apple, Inc. (a) Intel Corp. International Business Machines Corp. Xilinx, Inc. Credit Intermediation and Related Activities - 2.02% Ameriprise Financial, Inc. Food Manufacturing - 4.09% H.J. Heinz Co. McCormick & Co., Inc. Food Services and Drinking Places - 2.75% McDonald's Corp. General Merchandise Stores - 2.88% Target Corp. Insurance Carriers and Related Activities - 1.95% Aflac, Inc. Machinery Manufacturing - 9.88% Caterpillar, Inc. Deere & Co. General Electric Co. Stanley Black & Decker, Inc. Merchant Wholesalers, Nondurable Goods - 2.08% Cardinal Health, Inc. Miscellaneous Manufacturing - 8.69% 3M Co. Baxter International, Inc. Becton, Dickinson & Co. Medtronic, Inc. Miscellaneous Store Retailers - 1.98% Staples, Inc. Oil and Gas Extraction - 3.60% Enterprise Products Partners L.P. Marathon Oil Corp. Petroleum and Coal Products Manufacturing - 8.46% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Phillips 66 (a) Pipeline Transportation - 3.05% Plains All American Pipeline L.P. Williams Partners L.P. Primary Metal Manufacturing - 1.98% Steel Dynamics, Inc. Publishing Industries (Except Internet) - 3.09% Microsoft Corp. Rail Transportation - 3.21% Norfolk Southern Corp. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 4.13% BlackRock, Inc. The Blackstone Group L.P. Transportation Equipment Manufacturing - 6.03% Boeing Co. Honeywell International, Inc. United Technologies Corp. TOTAL COMMON STOCKS (Cost $37,436,813) Shares SHORT-TERM INVESTMENTS - 1.62% Value Fidelity Institutional Money Market Portfolio - Class I, 0.18% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $672,201) TOTAL INVESTMENTS IN SECURITIES Cost ($38,109,014) - 99.83% Other Assets in Excess of Liabilities - 0.17% NET ASSETS - 100.00% $ (a) Non-income producing security. (b) Rate shown is the 7-day yield as of June 30, 2012. Note 1 – Securities Valuation The Coldstream Dividend Growth Fund’s (the “Fund”) investments in securities are carried at their fair value. Equity securities that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Short-term securities having a maturity of 60 days or less are valued at their amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board has delegated day-to-day valuation issues to a Valuation Committee which is comprised of one or more trustees and representatives from U.S. Bancorp Fund Services, LLC, the Fund's administrator. The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available. All actions taken by the Valuation Committee are reviewed and ratified by the Board. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees. These procedures consider many factors, including the type of security, size of holding, trading volume and news events. Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of June 30, 2012: Level 1 Level 2 Level 3 Total Common Stocks Accommodation and FoodServices $ $
